        Case 4:20-cv-00154-JAJ-HCA Document 39 Filed 12/08/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF IOWA



Palmer Holdings and Investments, Inc.

                                             CIVIL NUMBER: 4:20-cv-00154-JAJ-HCA
                       Plaintiff(s),

 v.                                          JUDGMENT IN A CIVIL CASE

Integrity Insurance Company and
Integrity Property and Casualty
Insurance Company
                        Defendant(s),


         JURY VERDICT. This action came before the Court for trial by jury. The issues have
 been tried and the jury has rendered its verdict.


      ✔ DECISION BY COURT. This action came before the Court. The issues have been
 considered and a decision has been rendered.



         IT IS ORDERED AND ADJUDGED:
Defendants’ Motion to Dismiss is granted. Judgment is entered in favor of defendants and
against plaintiff. Case closed.



 Date: December 8, 2020
                                                    CLERK, U.S. DISTRICT COURT


                                                    /s/ Sherry Gates
                                                    _____________________________
                                                    By: Deputy Clerk
